NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SHIRLEY J. BLEDSOE, o
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Resp0ndent. a
2011-3054
Petition for review of the Mer`
it SyStemS Pr0tectio11
Board in case n0. CH035310{)935-I-1.
ON MOTION
0 R D E R
Shirley J. Bledsoe moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

BLEDSOE V. USPS
2
FOR THE CoURT
JAN 25 mm /S/ Jan H01~ba1y
Date J an Horb a1y
cc: Shir1ey J. Bledsoe
S
Carrie A. Dunsmore, Esq.
C1erk
Fl
u.s. cover 0iFErpFEALs ron
me renew c¢anurr
JAN 25 2011
.Wl|{G='BALY
€l.E`i(